      Case 2:20-cv-00229-RMP           ECF No. 17   filed 04/07/21   PageID.111 Page 1 of 2




1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
2
                                                                         Apr 07, 2021
3                                                                            SEAN F. MCAVOY, CLERK




4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      AUNDRIA ROBERTS,
8                                                     NO: 2:20-CV-229-RMP
                                  Plaintiff,
9                                                     ORDER OF DISMISSAL WITH
            v.                                        PREJUDICE
10
      VITALANT CORPORATION, a
11    foreign nonprofit corporation of
      Arizona state,
12
                                  Defendant.
13

14         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal, ECF No.

15   16. Having reviewed the Notice and the record, the Court finds good cause to

16   approve dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 16, is APPROVED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

19               costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00229-RMP     ECF No. 17    filed 04/07/21   PageID.112 Page 2 of 2




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

3    close this case.

4          DATED April 7, 2021.

5
                                                s/ Rosanna Malouf Peterson
6                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
